          Case 1:18-cr-00182-DAD-SKO Document 122 Filed 11/16/20 Page 1 of 2


1    Serita Rios, SBN# 246568
     Law Office of Serita Rios
2    2014 Tulare Street, Suite 600
     Fresno, California 93721
3    Telephone (559) 224-1800
     Facsimile (559) 224-1806
4    serita@seritarioslaw.com
5
     Attorney for Defendant TAMILENE CISNEROS
6

7

8

9                                  UNITED STATES DISTRICT COURT
10                                EASTERN DISTRICT OF CALIFORNIA

11

12
     THE UNITED STATES OF AMERICA,                 ) Case No. 1:18-CR-00182-DAD-SKO
                                                   )
13                               Plaintiff,        ) TAMILENE CISNEROS’ MOTION FOR
                     vs.                           ) RETURN OF PASSPORT; ORDER
14
                                                   )
                                                   )
     TAMILENE CISNEROS,                            )
15
                                                   )
16
                                 Defendant.        )
                                                   )
17
                                                   )

18          Defendant, TAMILENE CISNEROS, hereby moves the court for the return of her

19   Mexican passport which was previously surrendered in accordance with her terms of

20   pretrial release.
21
            On   July      15,   2020,   Ms.   Cisneros   surrendered   her   Mexican   passport
22
     (#G38065712) as instructed by her pretrial release officer. Her passport was filed with
23
     the Clerk of the Eastern District Court. (DKT #112)
24
            On August 7, 2020, Ms. Cisneros was sentenced to 60 months of probation.
25

26          Ms. Cisneros has a hearing with United States Citizenship and Immigration

27   Services scheduled for November 27, 2020 and has been instructed to bring her

28   passport to the hearing.



           TAMILENE CISNEROS’ MOTION FOR RETURN OF PASSPORT; [PROPOSED] ORDER

                                                    -1-
          Case 1:18-cr-00182-DAD-SKO Document 122 Filed 11/16/20 Page 2 of 2


1          Ms. Cisneros is respectfully requesting that her passport be released.
2

3
           Dated: November 12, 2020                  Respectfully Submitted,
4
                                                     /s/ Serita Rios
5
                                                     Serita Rios
6
                                                     Attorney for Defendant
7

8
        _____________________________________________________________________________
9
                                            ORDER
10

11
           IT IS HEREBY ORDERED that the Clerk of the Court return Mexican passport

12   #G38065712, posted in Dkt #112, to Tamilene Cisneros.

13

14
     IT IS SO ORDERED.
15

16
        Dated:   November 13, 2020                       /s/
                                                 UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28




          TAMILENE CISNEROS’ MOTION FOR RETURN OF PASSPORT; [PROPOSED] ORDER

                                               -2-
